Citation Nr: 9901483	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from January 1960 to 
January 1964, from February 1964 to June 1969, and from 
November 1972 to February 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of March 1992 from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded this claim in October 1996 and 
November 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran seeks service connection for PTSD.  He claims he 
experienced or witnessed stressful events and life-
threatening situations while on active duty in the Republic 
of Vietnam.  The veteran argues that these service-related 
events caused PTSD, thereby warranting service connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the claim for service connection for 
PTSD.  







FINDINGS OF FACT

1.  The veterans service awards and decorations do not 
denote engagement in combat with the enemy or direct combat 
participation during active service in Vietnam, and the 
probative evidence does not show he engaged in combat with 
the enemy.  

2.  The claimed stressors are not corroborated by service 
records or supporting evidence consistent with the 
circumstances surrounding the veterans active military 
service.  

3.  The post-service diagnoses of PTSD are not based on 
verified stressors; there is no competent diagnosis of PTSD 
based on a verified, inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans military service records show he served as an 
aircraft jet engine mechanic with the 1st Marine Air Wing, Da 
Nang Air Base, in the Republic of Vietnam from December 2, 
1965 to March 4, 1966, and from July 8, 1966 to September 19, 
1966.  




The veterans Form DD-214 shows he was awarded the following: 
Good Conduct Medal, Presidential Unit Citation, National 
Defense Service Medal, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, and Rifle Marksman Badge for active 
duty with the 1st Marine Air Wing.  His service records, Form 
NAVMC 118(9)-PD show that the Presidential Unit Citation was 
approved on May 15, 1969.  This award does not, by itself, 
denote engagement in combat with the enemy.  38 C.F.R. 
§ 3.304(f).  

The veteran filed his application for disability compensation 
in April 1991, which included his claim for service 
connection for PTSD.  The veteran did not list post-service 
medical treatment for PTSD in his application.  

The evidence includes a Vietnam Era Stress Inventory.  The 
veteran reported he was stationed at a base camp and 
performed perimeter guard duties, during enemy mortar, 
artillery, or rocket attacks.  He reported that he saw dead 
and wounded comrades, enemy soldiers and civilians, but 
stated that he never witnessed someone killed.  The veteran 
reported that one or two times each week he found himself in 
combat situations in which he thought he would not survive.  
The veteran reported that three or more times each week he 
was in danger of being killed or wounded.  The veteran 
reported that one time every two weeks he found himself in a 
combat situation in which the enemy attack was unpredictable.  

In May 1991, the veteran submitted a Delayed Stress 
Questionnaire and a completed Mississippi Scale for Combat-
Related PTSD.  In the Delayed Stress Questionnaire the 
veteran stated that his main job was technical support and he 
served in a unit that directly supported a combat unit.  The 
veteran listed the following stressful incidents: a pilot 
nicknamed Mac was injured while flying a mission over 
North Vietnam (the veteran indicated that this was his 
aircraft); he learned after leaving Vietnam that a fellow 
soldier nicknamed Little Guy had been killed on a runway 
by a landing aircraft; and, another fellow soldier 
(hydraulics man) had committed suicide.  


The evidence includes an April 1991 report made by the Vet 
Center showing the veteran had attended seven individual 
therapy sessions since February 1991.  The Vet Center staff 
reported that the veteran was diagnosed with PTSD based on 
the Beck Depression Scale, the Mississippi Scale for PTSD, 
the Figley Scale for PTSD and several background and history 
questionnaires.  The veteran reported that he was involved in 
combat action while in Vietnam.  Many of these were rocket 
and mortar to the air base in Da Nang, which occurred every 
two-to-three days and resulted in injuries to members of his 
unit.  The veteran also described an event during which an 
officer was shot while riding in the same aircraft as the 
veteran.  

The evidence includes records from the Vet Center showing 
that he participated in PTSD group therapy from May 1991 to 
October 1991.  During a September 1991 session, the veteran 
related losing six members of his squad during an enemy 
ambush.  

The evidence includes a March 1992 vocational rehabilitation 
report from the Idaho Division of Vocational Rehabilitation.  
This refers to private treatment for PTSD.  

The evidence includes a July 1992 report from the veterans 
treating psychologist.  The report includes the veterans 
social, family, military, vocational and medical history.  
The veteran related a number of traumatic events that he 
experienced during military service, but these were not 
reported in detail.  The veteran related having sustained a 
stomach injury that required surgical correction secondary to 
inappropriate force used by a superior officer during boot 
camp.  The psychologist noted that the veteran had 
participated in psychotherapy for approximately seven months 
and during that time the underlying elements of PTSD had 
become apparent.  The psychologist also noted that the 
veterans primary complaint and symptom complex remained 
associated with PTSD occurring in the context of his military 
experience.  The psychologist stated that the veteran also 
showed signs and symptoms of a major depressive disorder.  
The diagnoses were major depression, single episode, 
moderate, and PTSD.  


The veteran testified at a personal hearing in January 1994.  
He testified that there were red alerts, including one 
occasion when the Vietnam people had broke through the 
outer perimeter and was right out of the gates of Da Nang 
and they remained on alert for six hours.  Transcript, p. 9 
(Jan. 1994).  He testified that he witnessed body bags 
located at the end of the runway and this affected him, but 
he did not have to load or unload body bags.  Tr., p. 9.  He 
testified that a friend of his sister who served in Vietnam 
at the same time he served in Vietnam had been killed.  Tr., 
p. 9.  He testified that a friend and fellow soldier named 
Teensey, was killed on the runway when he was drawn into 
the landing gear of a jet aircraft.  Tr., p. 10.  He 
testified that another soldier shot himself when he got back 
in Japan.  Tr., p. 10.  He testified that on one occasion he 
and another soldier, Pappy Magee, heard small arms fire 
while they were preparing aircraft for launch, but they were 
uncertain whether they were being fired upon.  Tr., pp. 11-
12.  Finally, he testified that his sergeant in boot camp 
kicked him in the sternum area and this subsequently resulted 
in surgery in 1971.  Tr., pp. 14-15.  

The evidence includes a July 1995 private examination report.  
This includes a history of medical treatment for PTSD as well 
as the veterans reported social, legal, family, personal and 
military history.  The veteran did not relate any stressful 
events from his service in Vietnam.  Based on the histories 
and a mental status examination, the diagnoses were major 
depressive disorder, recurrent and severe, and PTSD by 
history.  The examiner commented that there was evidence of 
major depression, but otherwise no inappropriate behavior or 
signs of other psychiatric disorders.  

The evidence includes two VA hospitalization summaries dated 
from July 1995 to August 1995 and from August 1995 to 
September 1995.  The veteran was initially hospitalized 
secondary to difficulty with anger control towards his 
brother.  The veteran related that his stepfather committed 
suicide in 1988, that his mother died in March 1993, and that 
his sister died secondary to alcohol use.  The veteran felt 
that his brother embezzled $70,000.00 from his mother several 
months prior to her 


death.  The veteran related that he served in Vietnam not 
directly in combat but had traumatic experiences when his air 
base came under enemy attack during which he witnessed some 
people killed.  The examiner noted that psychological testing 
was strongly positive for PTSD and the veteran was tearful 
when describing his experiences in Vietnam, including the 
deaths of friends.  A psychology consultation was also 
performed during that time.  The veteran related additional 
stressful events to these examiners, which included a history 
of physical abuse by his stepfather and sexual abuse by his 
older brother.  The veteran also related stressful Vietnam 
experiences as frequent red alerts, enemy soldiers breaking 
through the perimeter, loss of fellow soldiers, and seeing 
body bags on the runway.  The psychologist stated that the 
majority of the test and interview data supported a diagnosis 
of PTSD.  The discharge diagnoses included PTSD and major 
depressive disorder.  On discharge from that VA Medical 
Center in Salt Lake City, Utah, the veteran was admitted to 
the VA Medical Center in Boise, Idaho.  The September 1995 
discharge diagnoses were PTSD and depression.  

The veteran submitted a statement in support of his claim in 
November 1995.  The veteran related the following events: 
Mac and Major Baughman, were on a mission in the 
veterans designated aircraft when the plane was struck by 
enemy fire causing injury to the pilots hand; witnessing 
body bags on the runway approximately 50-to-75 yards from the 
flight line and experiencing the smell of death; learning 
about the death of a soldier who was a friend of his sister; 
a friend and fellow soldier (Earl Boyd) nearly drowning in a 
river close to Da Nang while the veteran was down the river 
away from the main group; red alerts including an instance 
when the enemy broke through the outer perimeter of the 
installation and during which he heard mortar and machine gun 
fire; he and another soldier heard small arms fire while they 
were preparing aircraft for launch; finding worms and grubs 
in his food at the mess hall; someone setting off a flare 
while he was walking to the shower with a fellow soldier, who 
was later involved in a serious automobile accident after 
returning from Vietnam; having a flashback at an airshow; 
and, his 



sergeant in boot camp kicked him in the sternum area and this 
subsequently resulted in surgery in 1971.  

The evidence includes a March 1996 medical statement from the 
veterans treating VA psychiatrist.  The VA physician 
reviewed the veterans medical chart and found that the 
veteran suffers from PTSD and major depressive disorder.  The 
physician opined that the veterans stress for PTSD was 
obviously his tour of duty in Vietnam.  

In October 1996, the Board remanded the case to obtain 
additional information regarding the claimed stressors 
alleged to have caused PTSD, including clarifying information 
regarding the events the veteran actually witnessed.  In 
November 1996 and February 1997, the RO requested the veteran 
to provide this information.  The veteran did not respond.  

In November 1997, the Board again remanded the case to the RO 
in order to obtain additional information.  The Board also 
requested the RO to attempt verification of the claimed 
stressors even if the veteran did not provide additional 
details.  In December 1997, the RO requested the veteran to 
provide this information.  The veteran did not respond.  

In April 1998, the RO provided a list of the veterans 
claimed stressors to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, Code MMRB, 
Quantico, VA 22134-0001, in order to obtain corroborating 
evidence.  The RO also included a relevant portion of the 
Boards remand decision.  Later that month the Records 
Correspondence Section responded that none of the claimed 
stressors could be verified based on the information 
currently provided by the veteran.  The RO notified the 
veteran in May 1998 that the case would be returned to the 
Board if the veteran did not provide any further information 
within 60 days following that notice.  The veteran did not 
respond.  



Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (Court) has held that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)].  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Where a 
veteran served continuously for 90 days or more during a 
period of war and psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the 


period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In accordance with 38 C.F.R. § 3.304(f), service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressors actually occurred; and, 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

The Board notes that when this case began in 1991, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders. 61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996.  This new final rule makes no change in the 
specific § 3.304(f) PTSD regulation, but revised 38 C.F.R. § 
4.125 and § 4.126, and replaced § 4.130 with a new section 
that specifically adopts DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders.  
61 Fed. Reg. 52,700 (Nov. 1996 amendments) [hereinafter (Nov 
96 amnds)].  Cohen, 10 Vet. App. at 139.  

The DSM-III-R PTSD criteria incorporated by the Manual M21-1 
at the time VA adjudication of this case began state that an 
essential feature of a diagnosis of PTSD is the development 
of characteristic symptoms following an "event that is 
outside 


the range of usual human experience and that would be 
markedly distressing to almost anyone, e.g., serious threat 
to one's life or physical integrity; . . . or seeing another 
person seriously injured or killed as the result of an 
accident or physical violence."  DSM-III-R at 247-48; Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993).  However, the diagnostic 
criteria for a stressor now in effect for VA adjudication 
under DSM-IV differ substantially from those in DSM-III-R.  
Under DSM-IV, there is no longer the requirement that the 
stressor be "outside the range of usual human experience" and 
be "markedly distressing to almost anyone".  DSM-III-R at 
247-48; see DSM-IV at 427-28; G.C. Prec. 10-95,  7 ("[T]he 
criteria for [PTSD] have been significantly revised in DSM-
IV.  The DSM-III requirement that the psychologically 
traumatic event or stressor be one `that would evoke 
significant symptoms of distress in almost everyone' has been 
deleted, and DSM-IV instead requires that the person's 
response to the stressor involve intense fear, helplessness, 
or horror.").  Cohen, 10 Vet. App. at 140-141.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.  

In view of the subjective nature of the DSM-IV criteria for 
assessing the sufficiency of a PTSD stressor, the question of 
the sufficiency of the asserted stressors, in terms of DSM-
IV's two requirements, is a medical question requiring 
examination and 



assessment of the veteran by a mental-health professional.  
Cohen, 10 Vet. App. at 142.  

In Zarycki, 6 Vet. App. at 98, the Court held the presence of 
a recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  The Court held that 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, contemplates 
evidence establishing a stressor while the veteran engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  Whether a veteran engaged in combat with the enemy 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimants assertions that he engaged in combat with the 
enemy are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to corroborate the 
veterans assertions that he engaged in combat with the 
enemy.  Zarycki at 98.  The Court also held [I]t is the 
distressing event, rather than the mere presence in a combat 
zone, which may constitute a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki at 99, citing Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); reconsideration 
den., 1 Vet. App. 406 (1991) (noting the nature of the 
veterans military duties did not expose him to a more than 
ordinary stressful environment, even given the fact that 
service in a combat zone is stressful in some degree to all 
who are there, whatever their duties and experiences).  

Where the veteran was engaged in combat and the claimed 
stressors are related to such combat, the veterans lay 
testimony must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required.  38 C.F.R. § 3.304(f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  Where the veteran did not 
engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West at 76.  Credible supporting evidence is required.  
38 C.F.R. § 3.304(f); Dizoglio at 166.  The Court has stated 
that [j]ust because a physician or other health 
professional accepted the appellants description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from post-


traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Simply stated, in general, the Board is not required 
to accept an appellants uncorroborated account of his 
Vietnam experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood, 1 Vet. App. at 192.  


Analysis

The allegations of inservice stressors and the post-service 
diagnoses of PTSD, which are based on the veterans account 
of stressful events during active service in Vietnam, renders 
the veterans claim well grounded.  The VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The evidence includes the veterans service medical records 
and the post-service medical evidence relevant to the issue 
of PTSD.  The veteran provided testimony regarding the 
claimed inservice stressors during the January 1994 personal 
hearing.  The Board remanded this case to the RO in October 
1996 and November 1997 in order to obtain additional details 
from the veteran regarding the claimed inservice events and 
in order to request independent verification of the claimed 
events.  The veteran has not responded despite three requests 
by the RO for this information.  The service department 
determined that none of the claimed stressors could be 
verified based on the information provided by the veteran.  
The veteran was adequately on notice that more was required 
of him if there was to be a successful search for the 
necessary evidence.  The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. at 193.  For these 
reasons, no further attempt at verification of the claimed 
stressors is necessary.  


The Board finds that all relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained or requested, to the extent permitted by the limited 
cooperation of the veteran.  The Board finds that the duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).

The initial question is whether the veteran engaged in combat 
with the enemy.  The veteran's military service records show 
he served as an aircraft jet engine mechanic with the 1st 
Marine Air Wing, Da Nang Air Base, in the Republic of Vietnam 
from December 2, 1965 to March 4, 1966, and from July 8, 1966 
to September 19, 1966.  The veterans military occupational 
specialty does not support the contention that he was 
involved directly in combat with the enemy.  In fact, the 
veteran stated in the May 1991 Delayed Stress Questionnaire 
that his main job was technical support.  The veteran's 
DD Form 214 contains no reference to any combat citations, 
such as the Purple Heart Medal, Combat Action Ribbon, or any 
similar combat citations.  The veteran was awarded the 
Presidential Unit Citation for active duty with the 1st 
Marine Air Wing, but this award does not, by itself, denote 
engagement in combat with the enemy.  38 C.F.R. § 3.304(f).  
The veteran also does not allege that he was awarded this 
decoration secondary to direct combat action with the enemy.  

The evidence also includes additional statements wherein the 
veteran acknowledges that he did not participate in combat 
during active service in the Republic of Vietnam.  For 
example, during VA hospitalization in 1995 the veteran 
related that he did not serve directly in combat while in 
Vietnam.  

In contrast, there are also statements from the veteran that 
he did participate in combat action with the enemy.  In his 
Vietnam Era Stress Inventory the veteran reported that one or 
two times each week he found himself in combat situations in 
which he thought he would not survive.  The veteran also 
reported that one time every two weeks he found himself in a 
combat situation in which the enemy attack was unpredictable.  
The evidence shows the veteran reported that he was involved 
in combat action while in Vietnam during treatment at the Vet 
Center.  During a September 1991 session, the veteran related 
losing six members of his squad during an enemy ambush.  The 
veterans military occupational specialty and remaining 
service administrative records do not corroborate his claim 
that he went out on patrols with his unit, or otherwise 
performed unit activities in which he was subject to enemy 
ambush.  The veteran has been requested on several occasions 
to provide details such as full names, places, dates, units 
and specifics pertaining to the alleged combat encounters; 
however, he has failed to provide this information.  The 
veterans statements that he engaged in combat with the enemy 
are not supported through recognized military citations or 
other supportive evidence.  In addition, there are also 
statements of events that are inconsistent.  For example, the 
April 1991 report from the Vet Center includes a combat 
stressor claimed by the veteran.  The veteran described an 
event during which an officer was shot while riding in the 
same aircraft as the veteran.  In the May 1991 Delayed Stress 
Questionnaire and in his November 1995 statement, the veteran 
changed this event to reflect that a pilot nicknamed Mac 
was injured by enemy fire while flying a mission over North 
Vietnam and he witnessed the pilots hand injury after that 
pilots return to base.  

The Board finds that the record does not include recognized 
military citations, other service department evidence, or 
other supportive evidence that establishes a stressor while 
the veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  The Board further finds that 
the veteran is not a credible historian as to his alleged 
combat experiences in Vietnam.  Thus, even if the veteran 
could have been deemed to enjoy the presumptions provided in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, his accounts are 
demonstrably not satisfactory and thus not credible.  

The next question is whether the veterans claimed stressors 
are corroborated or otherwise supported by corroborating 
evidence.  Many of the events claimed by the veteran do not 
contain full names of the people involved, or where or when 
the events took place.  There is no evidence corroborating 
these events.  Several of the events claimed by the veteran 
in different statements and during his testimony are 
inconsistent with one another. 

In completing his Vietnam Era Stress Inventory, the veteran 
reported that during the performance of his duties in Vietnam 
he saw dead and wounded comrades, enemy soldiers and 
civilians, but stated that he never witnessed someone killed.  
During VA hospitalization from July 1995 to August 1995 the 
veteran related that he witnessed some people killed in 
Vietnam when his air base came under enemy attack.  This is 
entirely inconsistent.  In addition, the VA examiner noted 
that the veteran was tearful when describing his experiences 
in Vietnam, including the deaths of friends.  In other 
statements the veteran reported that he did not develop close 
friendships with fellow soldiers because of the fact they may 
be killed.  

In the May 1991 Delayed Stress Questionnaire the veteran 
stated that he learned after leaving Vietnam that a fellow 
soldier nicknamed Little Guy had been killed on a runway 
by a landing aircraft.  Later, he testified that this fellow 
soldier was named Teensey.  Tr., p. 10.  Again, the 
details of these events are not consistent and they render 
all the claimed events suspect.  

The veteran testified that his sergeant in boot camp kicked 
him in the sternum area and this subsequently resulted in 
surgery in 1971.  Tr., pp. 14-15.  He also related having 
sustained a stomach injury that required surgical correction 
secondary to inappropriate force used by a superior officer 
during boot camp in other statements.  Neither the veterans 
service administrative records nor his service medical 
records contain information corroborating this event.  The 
January 1960 service medical entrance examination shows the 
veteran had a one and one-half inch scar in the right 
epigastric region and a three-quarter inch abdominal scar at 
the midline.  The service medical records show treatment for 
many physical complaints, but they do not show treatment for 
complaints of stomach or abdominal pain secondary to trauma.  
The service medical examinations in December 1963, January 
1964 and May 1969 also do not show residuals of a stomach 
injury or an injury to the sternum area.  In fact, the 
veteran twice denied a prior history of injury or stomach 
trouble in his January 1964 report of medical history 
completed pursuant to reenlistment.  

The above evidence demonstrates that the veterans alleged 
stressors are inconsistent and unreliable.  In addition, 
there is no independent evidence which supports his claim of 
having experienced the claimed stressors or that these events 
actually occurred.  Other than the veterans own statements, 
there is no other credible supporting evidence that 
corroborates the alleged events.  He has not submitted 
statements from other witnesses attesting to the inservice 
events or the veterans account of these events.  

There are also many events described by the veteran where he 
was not "exposed to a traumatic event" in which he 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  There 
are also other events described by the veteran where his 
response did not involve intense fear, helplessness, or 
horror.  DSM-IV at 427-28.  These events include: the death 
of a friend of his sister who happened to have served in 
Vietnam at the same time he served in Vietnam; another 
soldier who had committed suicide; a fellow soldier, who was 
involved in a serious automobile accident after returning 
from Vietnam; and, having a flashback at an airshow after 
service.  The latter two events are not even alleged to have 
occurred during service.  The Board is not determining that 
these claimed events are not sufficient to cause PTSD because 
that is a medical determination.  Cohen, 10 Vet. App. at 142.  
The Board is finding that the events, as related by the 
veteran himself, are either not related to active service or 
are not even allegations that a stressor occurred.  

Although the record contains diagnoses of PTSD, these 
diagnoses were predicated on the fact that the claimed 
stressor events occurred.  The diagnoses of PTSD are based 
solely upon the veterans unsupported history regarding his 
inservice experiences.  The diagnoses were based on 
subjective data provided by the veteran.  This record does 
not support the diagnosis of PTSD.  It is clear that the 
examiners relied on the veterans reports rather than the 
objective evidence of record in concluding that PTSD was 
present.  

As noted above, the Court has made it clear that the 
noncombat veterans testimony alone is insufficient proof of 
a stressor.  The only other evidence in the record to 
corroborate the veterans statements regarding stressors 
during his service are contained in the psychiatric 
examination reports iterating the history provided by the 
veteran.  However, the requirements in [38 C.F.R.] 
§ 3.304(f) for a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor and for credible supporting evidence that the 
claimed in[-] service stressor actually occurred indicate 
that something more than medical nexus evidence is required 
to fulfill the requirement for credible supporting 
evidence.  Moreau, 9 Vet. App. at 396 (emphasis in 
original).  The Court specifically held that, as here, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical evidence.  Id.  

The Board finds that the claimed stressors are not 
corroborated by service records or supporting evidence 
consistent with the circumstances surrounding the veterans 
active military service.  The Board also finds that the post-
service diagnoses of PTSD are not based on verified 
stressors; there is no competent diagnosis of PTSD based on a 
verified, inservice stressor.

The veteran was not engaged in combat with the enemy.  His 
only evidence of in-service stressors consists of his own 
statements and after-the-fact medical evidence. For these 
reasons, the Board concludes that the evidence is not evenly 
balanced and PTSD was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is denied.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
